Emery, J.
The Wesleyan Grove Campmeeting Association was incorporated by special act of the legislature, approved February 19, 1873, to be comp'osed of the presiding elders of the Methodist Episcopal Church of the East Maine Conference with the preachers under their charge, and with the tent masters from Methodist Episcopal Societies. It was empowered to acquire real and personal property and to sell the same, and ,“to establish such by-laws and regulations as are necessary for the further and proper management of their affairs, consistent with the laws of this State.” The principal purpose of the corporators was to acquire and manage real estate for campmeeting purposes. The corporation afterward acquired the fee in that tract of land in Northport known as the “Northport Camp Ground,” and which is a well known summer resort. It laid out this land into cottage lots, with streets, squares, etc., and has leased the most of these lots in perpetuum to the owners of cottages thereon. The most of the cottages on the lots thus perpetually leased are occupied by their owners or others during the summer season. The streets leading through and across the grounds are open to public travel, except during campmeeting week when toll is taken at the entrance to the grounds. The only restriction stated in the case as existing in the perpetual leases is that they are “subject to such rules and regulations as the Association may from time to time adopt.”
The defendant has a place of business outside of, but near, these grounds of the Association where he sells groceries, fruits and provisions, mainly of course to the summer-residents on the grounds. *239He has been wont to go round to tbe cottages occupied by his customers upon the grounds and take orders for his goods, which orders he filled at his store outside the grounds and then delivered the goods so ordered to his customers at their cottages on the grounds. In doing this he passed over the streets on the grounds open (except during campmeeting week) to public travel. The plaintiff association owned a store on the grounds for the sale of various goods, which it leased for a rental.
In 1898, the trustees of the association voted that “any person or persons taking any order or orders for goods, wares, merchandise, fruit or produce, or peddling groceries upon said grounds shall pay the sum of fifteen dollars for the season.” The defendant was duly apprised of this new rule, but continued to visit his customers upon the grounds and take their orders for goods, and refused to pay the fifteen dollars. This action is to recover that sum.
The question raised by the parties in the statement of the case is whether the trustees can lawfully impose this revenue tax on the business of taking orders for fruit, groceries and provisions from cottagers upon the grounds of the association, there being no suggestion of any other purpose of the vote.
It is common knowledge that it is now an almost universal practice in cities, villages and summer resorts, for dealers in such articles to go or send to the residences of the customers for orders for goods to be delivered there. The great convenience and comfort of this practice to families, especially those in summer cottages, are obvious. If the trustees of the plaintiff association can impose a revenue tax on that practice they can make the tax so high as to break it up, and compel the occupants of the cottages on the lots held by them under perpetual leases, to trade exclusively with some favored dealer on the grounds, or to go some distance to find a dealer outside of the grounds. Clearly the cottagers cannot be subjected to such arbitrary power unless it is plainly expressed in the terms of the leases under which they occupy. The only condition or restriction in the leases stated in the case is, that they are “subject to such rules and regulations as the asso*240ciation may from time to time adopt.” What the context might show we do not know. We are confined to the particular extract stated.
We think that condition or restriction imports only rules and regulations of a police nature, such as may be adopted for the preservation or improvement of the health, morals, religion, comfort and convenience of all the occupants of the grounds. We do not think it can be extended to include an indefinite power to impose taxes directly or indirectly upon the cottagers at the discretion of the trustees, or even to abridge their comfort or convenience for mere purposes of revenue to the association, when the enjoyment of that comfort or convenience is in no way hurtful to the health, morals, religious sentiment, comfort or convenience of that particular community.
It is argued that the tax is imposed upon the grocer, not on the cottager, and that the association is under no obligation to the grocer and can exclude him from the grounds entirely, or impose upon him any conditions of entrance including the payment of a revenue license fee.
The power of the association is not so absolute as that. It has laid out its grounds into lots, streets and squares, and has invited people to take leases of lots, build cottages thereon, and occupy them as residents. It has thrown open the streets and squares to the the free use of all persons occupying the cottages or having business or social relations with the cottagers, at all times except during camp-meeting week, when a toll is charged at the entrance. This state of things has existed for more than twenty years. While, as before stated, the association has retained full power to make reasonable rules and regulations of a police nature, it has not apparently reserved, if it ever possessed, the power to prevent the use of the streets by the cottagers or by those having business or social relations with them, or to impose a tax for such use in the ordinary intercourse of life, or in other words, to shut off, or impose revenue conditions upon, the intercourse of the cottagers with the rest of the town or state.
It is again argued that the charter gave the association authority *241“to establish such by-laws and regulations as are necessary for the further and proper management of their affairs,” and that license fees like that imposed in this case are necessary for requisite revenue. Granting, for the purpose of the argument only, that in making its leases and opening its streets, etc., the association might have reserved the power to impose such license fees as conditions or restrictions, it does not appear to have done so. The rights of the cottagers in their cottages and in the streets, and to the use of them for business and social intercourse acquired under the perpetual leases of the lots, cannot now be abridged without their consent to enable the association to raise a revenue. A corporation has no power to adopt rules or regulations injuriously affecting the rights of others under prior contracts, by annexing conditions not embraced in the contracts. Illinois Conference Female College v. Cooper, 25 Ill. 148.

Plaintiff nonsuit.